DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

	
Claims 1, 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 5,342,053 A) in view of Case Law.

	Regarding claim 1, Yun teaches, in summary, a golf putting practice system (See abstract) which includes a mat to simulate a putting green (See item 5), a base to receive golf balls (See item1), at least one sensor in the base unit which senses speed and position of the golf balls (See items S1 and S2 and [0004+ and 0009+]), a computer which receives signals from sensors (See [0004+]) and determines speed and positon of the golf balls from the signals (See [0004+]) and determines a quality measurement of a putting stroke related to the golf ball (See item 3A and [0059+]).  Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)  As such, the claims generally recite a computer and couple the term configured with other items.  The configuration is deemed to be a functioning of the apparatus which the cited items are capable of achieving.

	Regarding claims 4, 6, 7 and 8, Yun also teaches: 
(Claim 4) See [0041+]
(Claim 6) See S1-S2 and [0004+]
(Claim 7)  a quality measurement from the computer is displayed at 3A which is deviation from a desired path.  The examiner considers such to be a quality measurement.  Also see [0059+].
.

Claims 2-3, 5, 9-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 5,342,053 A) in view of Case Law, and Cottam (US 2017/0007902 A1).

Regarding claims 2, 3, 5, 10 and 15, Cottam teaches:
(Claim 2)  [0085+] speaks of the putt training device communicating with an online server.
(Claim 3) the communication in claim 2 above is described as being wireless in [0085+].
(Claim 5) Figure 11 shows a smartphone which is placed in a holder on a base unit.  The holder would be simply added or substituted with the computer of Yun.
(Claim 10) [0176+] speaks of determining whether or not the putt attempt was successful.
(Claim 15) [0259+] speaks of the determination of a successful or unsuccessful putt on a virtual hole.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Yun with the teaching of Cottam to allow for the use of already owned and/or everyday-used portable electronic devices as a training device for golf. (See [0003+])



Regarding claim 11, Yun teaches a computer configured to display the speed of a rolling golf ball (See [0004+]).  Cottam teaches the determination of a successful putt attempt (See [0176+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Yun with the teaching of Cottam as applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is an indication of obviousness.  (See the supreme courts rationale (D) above.)  The determination of a successful putt is a known technique in the art as taught by Cottam wherein the application of the determination of a successful putt to the invention of Yun would expand the results obtained by the sensors and displayed to the user.  No unpredictable results are seen to exist when incorporating such feature into the Yun invention which is ready for improvement.  The expansion of the features of the sensors and computer is ready to be improved upon based on the technology available to a person of ordinary skill at the effective filing date of the instant invention.

Regarding claim 12, Yun teaches a computer which is configured to display the speed of a rolling golf ball.  (See [0004+])  Cottam teaches the determination of a successful putt at [0176+] wherein the results are displayed on a smartphone screen.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Yun with the teaching of Cottam to allow for the use of already owned and/or everyday-used portable electronic devices as a training device for golf. (See [0003+])

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 5,342,053 A) in view of Case Law, Cottam (US 2017/0007902 A1) and Smith (US 5,342,053 A).

Regarding claims 13 and 14, Cottam teaches a base unit with a putting hole of a first radius (See [0259+]) and a computer configured to determine if the putt attempt was successful for a virtual hole (See [0176+]) which speaks of the determination of a successful putt.  [0259+] speaks of the virtual hole.  Smith at Figure 2 and 30a-30c shows holes representative of golf holes with varying sizes wherein a holes has a second radius which is smaller than the first radius.  The combination would lead itself to utilizing the Smith size change in a virtual environment which would achieve the limitations of claims 13 and 14.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Yun with the teaching of Cottam to allow for the use of already owned and/or everyday-used portable electronic devices as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711